                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WESTERN VIRGINIA
                              CHARLOTTESVILLE DIVISION
  _____________________________________
                                                        :
  JANE DOE,                                             :
                                                        :
                                   Plaintiff,           :
                                                        :      Case No. 3:18-cv-00041
                          vs.                           :
                                                        :
  PAMELA SUTTON-WALLACE, Chief                          :
  Executive Officer of the University of                :
  Virginia Medical Center, DR. SCOTT A.                 :
  SYVERUD, DR. KATHLEEN ROOT,                           :
  ADAM CARTER, CALLIE BATEMAN,                          :
  JANE ROE 1-3, JOHN DOE 1-5,                           :
                                                        :
                          Defendants.                   :
  _____________________________________                 :




                                         NOTICE OF APPEAL

         Notice is hereby given that Jane Doe, plaintiff in the above named case, hereby appeals to

 the United States Court of Appeals for the Fourth Circuit from an Order, entered on May 9, 2019,

 granting Defendant Syverud’s motion for judgment on the pleadings based on qualified immunity

 and dismissing plaintiff’s claims as to him and an Order, entered October 10, 2019, granting the

 motion for judgment on the pleadings filed by Defendants Bateman, Carter, and Root, also on the

 grounds of qualified immunity and dismissing the entire action.


                                                            Respectfully submitted,
                                                            Jane Doe
                                                            By Counsel
 s/Jeffrey E. Fogel
 Jeffrey E. Fogel
 Attorney at Law
 913 E. Jefferson Street
 Charlottesville, VA 22902




Case 3:18-cv-00041-NKM-JCH Document 57 Filed 11/05/19 Page 1 of 2 Pageid#: 259
 Tel 434-984-0300
 Fax 434-220-4852
 Email: jeff.fogel@gmail.com




                                  CERTIFICATE OF SERVICE

          I certify that on November 5, 2019, I served the within Notice of Appeal on the defendants
 by filing the same with the Court’s ECF system which will give notice of the filing to:


        Edward J. McNelis, III                                Andrew G.H. Miller
        Christopher F. Quirk                                  John E. Peterson
        Sands Anderson                                        Piedmont Liability Trust
        1111 East Main Street, Suite 2400                     1020 Ednam Center, Suite 100
        P.O. Box 1998                                         Charlottesville, VA 22903
        Richmond, Virginia 23218


                                                              s/Jeffrey E. Fogel
                                                              Jeffrey E. Fogel




                                                  2



Case 3:18-cv-00041-NKM-JCH Document 57 Filed 11/05/19 Page 2 of 2 Pageid#: 260
